Citation Nr: 1439474	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entiltement to a disability rating in excess of 20 percent for right ankle sprain with arthritis, from April 2, 2012 forward.  

2.  Entiltement to a disability rating in excess of 20 percent for left ankle sprain with arthritis, from April 2, 2012, forward.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Board remanded the claims for additional development.  Subsequently, in July 2013,\ the Board denied disability ratings in excess of 10 percent prior to April 2, 2012, and awarded disability ratings of 20 percent but no greater, from April 2, 2012, forward, for the right and left ankles.  

The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2014 Order, the Court granted a May 2014 Joint Motion for Partial Remand, vacating part of the Board's decision denying disability ratings in excess of 20 percent from April 2, 2012 for the right and left ankle disabilities and remanding these claims to the Board for further development and readjudication in compliance with the Joint Motion.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional medical and procedural records have been added to the present appeal and have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Joint Motion found the Board's July 2013 decision regarding denial of disability ratings in excess of 20 percent from April 2, 2012 for the right and left ankle disabilities was deficient because it had relied upon the findings in the April 2012 VA examination, which the Joint Motion found was inadequate due to internal inconsistencies.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, per the May 2014 Joint Motion instructions and the June 2014 Court Order, another VA examination is needed reassessing the severity of the right and left ankle disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the bilateral ankles.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

All necessary testing should be performed, including x-rays.  

The examiner asked to comment on the degree of severity of the Veteran's service-connected right and left ankle disabilities.  

The examiner is also asked to comment on the following:  

(a).  The range of motion of both the right and left ankle and where pain begins with flexion and extension for each; identify whether there is objective evidence of painful motion.  

(b).  Whether there is any additional limitation of range of motion or function with repetitive testing due to weakness, fatigability, incoordination, etc.;  with any additional limitation of motion, please identify the degrees of plantar flexion or dorsiflexion to which the ankle is limited.  

(c).  Whether there is ankylosis, to include any fibrous ankylosis, present in either ankle.  If so, describe the severity and nature of the ankylosis.  Also, please specify if there is:  ankylosis of either ankle in plantar flexion between 30 and 40 degrees, or more than 40 degrees; ankylosis in dorsiflexion between 0 and 10 degrees, or at more than 10 degrees; or ankylosis with abduction, adduction, inversion or eversion deformity.  The examiner is also asked to reconcile or explain the findings of both ankylosis and limited range of motion of the ankles in the April 2012 VA examination report.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

2.  Next, ensure the examiner's opinion is responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  Finally, readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



